Judgment, Supreme Court, New York County (Stanley Sklar, J.), entered March 31, 1993, which denied petitioners’ CPLR article 78 petition challenging a regulation promulgated by respondent Commissioner of Parks and Recreation which set a speed limit of 15 miles per hour for bicycles traveling on park roads when the parks are closed to motor vehicles, and dismissed the proceeding, unanimously affirmed, without costs.
We find that petitioners have standing because their interests are germane to their purposes as cycling organizations (Society of Plastics Indus. v County of Suffolk, 77 NY2d 761), but petitioners have not shown that the 15 miles per hour speed limit is unreasonable, arbitrary or capricious (New York State Assn. of Counties v Axelrod, 78 NY2d 158, 166).
Contrary to petitioners’ claim that the respondent’s decision to promulgate the speed limit is not supported by any evidence or expertise, the record contains, inter alia, the police statistics that catalogue the number of bicycle accidents and the admission of one of petitioners’ own witnesses, that higher speed results in more serious accidents. Nor do we find merit in petitioners’ claim that the justification for the speed limit was contrived. While scientific studies of the problem could have been conducted, petitioners have not shown that the respondent’s methodology was irrational (supra). Concur— Ellerin, J. P., Wallach, Kupferman and Rubin, JJ.